Judgment, Supreme Court, Bronx County (William Donnino, J., at speedy trial motion; Phylis Bamberger, J., at plea and sentence), rendered October 28, 1993, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree and robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years, unanimously affirmed.
*381Defendant’s constitutional speedy trial claim was properly denied since "the allegations in his motion papers did not spell out a legal basis for relief’ (People v Lomax, 50 NY2d 351, 358; see, People v Taranovich, 37 NY2d 442). Furthermore, appellate "review is precluded by lack of an adequate record that includes, among other things, the minutes of any adjournments” (People v Brisko, 219 AD2d 493, 494). It is thus impossible to ascertain the reasons for delay (People v Taranovich, supra, at 445). Concur—Ellerin, J. P., Rubin, Nardelli, Tom and Mazzarelli, JJ.